Morton, J.
At the trial it appeared that a keg containing whiskey was seized under a search warrant, upon the premises alleged to have been occupied by the defendant. The only question presented to us is as to the admissibility of the testimony of the officers who made the seizure, that there was a United States revenue stamp upon the keg bearing the date of “August 17, 1873.” We are of opinion that this testimony was properly admitted. It was competent for the government to put in evidence a description of the keg seized, including a description of the tags, labels or stamps upon it. This was proper for the purpose of identifying the keg seized. Commonwealth v. Blood, 11 *339Gray, 74. Commonwealth v. Morrell, 99 Mass. 542. Commonwealth v. Jennings, 107 Mass. 488.
The fact that such description tended to contradict the witness Riley, and to show that the whiskey seized was not the same whiskey which he testified that he bought in June, 1873, does not render the testimony incompetent, or make it necessary to produce in court the keg or the revenue stamp pasted upon it.

¡Exceptions overruled.